        Case 4:15-cr-06049-EFS           ECF No. 1394         filed 10/06/20     PageID.8765 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
                                                                    Case No.   4:15-CR-6049-EFS-16
 UNITED STATES OF AMERICA,                                          CRIMINAL MINUTES
                                                                    DATE:                 OCTOBER 6, 2020
                                         Plaintiff,
        -vs-                                                        LOCATION:             RICHLAND


 EDGAR OMAR HERRERA FARIAS,                                         CHANGE OF PLEA HEARING
                         Defendant.


                                           Senior Judge Edward F. Shea

           Sara Gore                                        02                                 Kimberly Allen

      Courtroom Deputy                                  Law Clerk                              Court Reporter

 Stephanie Van Marter, appearing via videoconference                                 Shea Meehan

                 Government Counsel                                                Defense Counsel
 United States Probation Officer: Sanjuanita Coronado, telephonically

[XX] Open Court                      [     ] Chambers                  [XX] Videoconference/Telephonic

Defendant present, in custody of the US Marshal

Oath administered to defendant for change of plea

Plea Agreement signed and filed

Court advises defendant of Constitutional Rights given up by plea of guilty

Statements by Defendant regarding elements of charged crime

Order Accepting Guilty Plea signed and filed

Order Regarding Schedule for Guideline Sentencing signed and filed

All pending motions denied as moot

Sentencing set for December 8, 2020 at 11:00 a.m. in Richland
U.S. Probation Officer to prepare the PSIR



[ XX ] ORDERS FORTHCOMING

 CONVENED:      10:07 A.M.     ADJOURNED:             10:42 A.M.   TIME:       0:35 HR.      CALENDARED     [ XX ]
